TUCKETT, Justice:
The plaintiff filed his petition in the court below for a writ of habeas corpus. Plaintiff claims that his sentence to the Utah State Prison is unlawful and void.
The plaintiff was charged by the district attorney of the crimes of robbery and grand larceny. On March 14, 1966, plaintiff appeared before the court and entered a plea of guilty to the charge of grand larceny. On motion of the district attorney the count of the information charging him with the crime of robbery was dismissed. At the time these proceedings were had the plaintiff was represented by an attorney.
The plaintiff now contends that he was not advised as to the consequences of his entry of a plea of guilty to the charge of grand larceny, and further, that he was not *24adequately represented by counsel. The court below, after reviewing the record and the transcript of the proceedings of the court at the time the plaintiff entered a plea of guilty, and at the time he was sentenced, concluded that the sentence of the court in the criminal proceeding was proper and dismissed plaintiff’s petition. We are of the opinion that the decision should be affirmed. The facts in this case are similar to those in the case of Jaramillo v. Turner, 24 Utah 2d 19, 465 P.2d 343, rendered January, 1970, by this court. We are inclined to the view that this case should be governed by the result reached by the court in that case.
CROCKETT, C. J., and CALLISTER, HENRIOD, and ELLETT, JJ., concur.